Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/21 has been entered.
Response to Amendment
The Amendment filed 3/19/21 has been entered. Claims 1-6, 8-15, 17-19, and 22 remain pending in the application. Claims 16 and 21 have been canceled. However, in light of the amendments to claims 1, 15, and 18, there are new grounds for rejection under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-15, 17-19, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for alkyl polyglycosides or derivatives thereof having a molecular weight “from about 3,000 g/mol to about 10,000 g/mol,” does not reasonably provide enablement for alkyl polyglycosides or derivatives thereof having a molecular weight of “5,000 g/mol or higher” as now required by each of independent claims 1, 15, and 18.  The claimed range of “5,000 g/mol or higher” is a range with an unbounded upper limit, and therefore encompasses a molecular weight so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a molecular weight of 100 million g/mol (increasable ad nauseam), even though these amounts are encompassed in the claimed range. 
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabled for the alkyl polyglycoside derivatives as claimed in claim 9 (see page 5), does not reasonably provide enablement for the combination of such alkyl polyglycoside derivatives having molecular weights of “5,000 g/mol or higher” as is now required by the combination of Applicant’s amendments to claim 1 with the previously claimed limitations of claim 9.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims, i.e., the Specification fails to provide any examples of alkyl polyglycoside derivatives having molecular weights of “5,000 g/mol or higher.” 
The Examiner notes Applicant’s remarks filed 03/19/21, wherein it is argued that Muthusamy fails to disclose a surfactant having a molecular weight of about 5,000 g/mol or higher.  The surfactants of Muthusamy, however, are the same as those recited by Applicant in dependent claim 9 (see rejection below).  As such, if the same surfactants of Muthusamy do not have a molecular weight of 5,000 g/mol or higher, those same surfactants, i.e., the surfactants of claim 9, would not have a molecular weight of 5,000 g/mol or higher, and claim 9 is therefore not enabled.  Applicant has not provided any examples of the molecular weights of the surfactants of claim 9 in the specification as filed as evidence of a molecular weight thereof being greater than 5,000 g/mol as now required. 
Claims 1-6, 8-15, 17-19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claims 1, 15, and 18 recite the limitation “having a molecular weight of about 5,000 g/mol or higher.” The phrase “5,000 g/mol or higher” is a relative phrase which renders the claim indefinite. The term "or higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the value of the upper bounds of the range is extended to; “or higher” can include 6,000 g/mol or 100 million g/mol. For purposes of examination, the term “or higher” will be considered as if removed. 	Claims 2-6 and 8-14, dependent upon claim 1, claim 17, dependent upon claim 15, and claims 19 and 22, dependent upon claim 18, are hereby rejected under 35 USC 112(b) as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Muthusamy et al. (US 2014/0256603- cited previously). 	With respect to independent claim 1, Muthusamy discloses a method comprising: 	providing a treatment fluid comprising: 		an aqueous base fluid (Abstract and [0170]-[0192]); and 		a surfactant comprising an alkyl polyglycoside or derivative thereof having a molecular weight of 3,967 g/mol (Abstract and [0170]-[0192]); 	introducing the treatment fluid into a wellbore penetrating at least a portion of a subterranean formation (Abstract and [0015]); and 	producing fluids from the wellbore during or subsequent to introducing the treatment fluid into the wellbore (Abstract, [0015], [0035], and [0206]). 	Regarding claim 1, Muthusamy discloses a surfactant comprising an alkyl polyglycoside or derivative thereof having a molecular weight of 3,967 g/mol (Abstract and [0170]-[0192]). Although silent to wherein the alkyl polyglycoside or derivative thereof has a molecular weight of “about 5,000 g/mol,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a molecular weight as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed molecular weight range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed molecular weight range. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Moreover, the claim is passive (i.e., “further comprising allowing the surfactant to reduce”) as opposed to active (i.e., “wherein the surfactant reduces…”). 	With respect to depending claim 3, Muthusamy discloses further allowing the surfactant to alter a wettability of a surface of the formation ([0130]). Furthermore, since Muthusamy teaches the same composition as claimed, the material, would naturally act in the same manner as claimed, i.e., it would “alter a wettability of a surface of the formation.” If there is any difference between the composition of Muthusamy and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Moreover, the claim is passive (i.e., “further comprising allowing the surfactant to alter”) as opposed to active (i.e., “wherein the surfactant alters…”). 	With respect to depending claim 4, Muthusamy discloses allowing the surfactant to reduce interfacial tension between a fluid in the formation and a surface of the formation ([0130]). Furthermore, since Muthusamy teaches the same composition as claimed, the material, would naturally act in the same manner as claimed, i.e., it would “reduce interfacial tension between a fluid in the formation and a surface of the formation.” If there is any difference between the composition of Mao and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Moreover, the claim is passive (i.e., “further comprising allowing the surfactant to reduce”) as opposed to active (i.e., “wherein the surfactant reduces…”). 	With respect to depending claim 5, Muthusamy discloses wherein the treatment fluid comprising an aqueous base fluid and an alkyl polyglycoside is employed in surfactant and water flooding methods (Abstract, [0015], [0035], and [0206]). Although he fails to expressly disclose wherein the method removes oil blocks, water blocks, or both, as instantly claimed, a person having ordinary skill In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Moreover, the claim is passive (i.e., “further comprising allowing the surfactant to remove”) as opposed to active (i.e., “wherein the surfactant removes…”). 	With respect to depending claim 6, Muthusamy discloses wherein the amount of fluids produced from the wellbore during or subsequent to introducing the treatment fluid is greater than the amount of fluids that would be produced during or subsequent to introducing the same treatment fluid without the surfactant (Abstract, [0015], [0035], and [0206]). Furthermore, Muthusamy teaches the same composition as claimed (Abstract and [0170]-[0192]). Although Muthusamy might fail to expressly recite that employing his fluid production method produces more fluid than the same exact method without the surfactant, the Office considers it obvious that if a reference discloses its inventive concept as adding surfactant to water for an improved fluid recovery, it is understood that this is compared to wherein no surfactant is added. 	With respect to depending claim 8, Muthusamy discloses a treatment fluid comprising an -5 gpt to about 50 gpt,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a polymeric fibers diameter as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 11, Muthusamy discloses wherein the treatment fluid further comprises an additional surfactant ([0132] and [0133]).
Claims 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muthusamy et al. (US 2014/0256603- cited above) in view of Pope et al. (US 2010/0224361- cited previously). 	With respect to depending claim 12, Muthusamy discloses a treatment fluid comprising an aqueous base fluid and a surfactant comprising an alkyl polyglycoside derivative (Abstract and [0170]-KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)).  	With respect to depending claims 13 and 14, dependent upon claim 12, the combination of Muthusamy and Pope teaches wherein the solvent may be glycerine and acetone (Abstract, [0063], and [0085]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such solvents. 	With respect to independent claim 15, Muthusamy teaches a composition comprising: 	an aqueous base fluid (Abstract and [0170]-[0192]); 	a surfactant comprising an alkyl polyglycoside or derivative thereof having a molecular weight of 3,967 g/mol (Abstract and [0170]-[0192]). 	Regarding claim 15, Muthusamy discloses a surfactant comprising an alkyl polyglycoside or derivative thereof having a molecular weight of 3,967 g/mol (Abstract and [0170]-[0192]). Although silent to wherein the alkyl polyglycoside or derivative thereof has a molecular weight of “about 5,000 In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Furthermore, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed molecular weight range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed molecular weight range. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) 	Further regarding claim 15, Muthusamy discloses a treatment fluid comprising an aqueous base fluid and a surfactant comprising an alkyl polyglycoside derivative (Abstract and [0170]-[0192]). However, he fails to expressly disclose wherein the treatment fluid comprises a solvent. Pope teaches a treatment fluid comprising an ethoxylated alcohol surfactant and a solvent comprising glycerine and acetone (Abstract, [0063], and [0085]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider employing a solvent comprising glycerine and acetone as taught by Pope in the composition disclosed by Muthusamy because it amounts to nothing more than the application of a known treatment fluid component in the same composition used for the same purpose, as it has been taught "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results... [W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)). Regarding the remaining materials of the Markush group, the Office considers these as -5 gpt to about 50 gpt,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a polymeric fibers diameter as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Muthusamy et al. (US 2014/0256603- cited above) in view of Zhang et al. (US 2008/0011486- cited previously). 	With respect to independent claim 18, Muthusamy discloses a method comprising: 	providing a treatment fluid comprising: 		an aqueous base fluid (Abstract and [0170]-[0192]); and 		a surfactant comprising an alkyl polyglycoside or derivative thereof having a molecular weight of 3,967 g/mol (Abstract and [0170]-[0192]); 	introducing the treatment fluid into a wellbore penetrating at least a portion of a subterranean formation (Abstract and [0015]).  	Regarding claim 18, Muthusamy discloses a surfactant comprising an alkyl polyglycoside or derivative thereof having a molecular weight of 3,967 g/mol (Abstract and [0170]-[0192]). Although silent to wherein the alkyl polyglycoside or derivative thereof has a molecular weight of “about 5,000 g/mol,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Furthermore, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed molecular weight range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed molecular weight range. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) 	Further regarding claim 18, Muthusamy discloses a method of treating a subterranean formation comprising injecting a composition comprising an aqueous base fluid and a surfactant comprising an alkyl polyglycoside. However, he fails to expressly disclose wherein the treatment composition may be employed in a fracturing method. Zhang discloses injecting a treatment fluid through a wellbore “for oil field operations including drilling, hydraulic fracturing and wellbore cleanout,” wherein the treatment fluid comprising an aqueous base fluid and a surfactant comprising an alkyl polyglycoside (Abstract). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider employing the composition disclosed by Mao in the method taught by Zhang since it amounts to nothing more than the obvious incorporation of a known composition to a known technique employing said composition, as it has been taught "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results... [W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)).In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Response to Arguments
Applicant's arguments filed 3/19/21 have been fully considered but they are not persuasive. 	Applicant argues that Muthusamy fails to teach an “alkyl polyglycoside or derivative thereof having a molecular weight of about 5,000 g/mol or higher.” As noted in the rejection above, the molecular weight instantly claimed would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention in view of the molecular weight disclosed by Muthusamy, and further, is insufficiently established as critical and therefore it is unclear if any unexpected results are achieved by using the instantly claimed molecular weight range.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Hatchman et al. (US 2015/0126417) teaches a composition comprising an alkyl polyglycoside having a molecular weight of between 700 and 20,000 Dalton.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674